DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-7, 9-12, 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Srinivasan et al.1
With regard to claim 1, Srinivasan et al. teach method of processing data acquired by an optical coherence tomography (OCT) scan (see ¶ 70), the method comprising: preparing a plurality of three dimensional data sets acquired from a plurality of three dimensional regions of a sample different from each other (see ¶¶ 161, 163-164, fig. 21: acquiring multiple sections); generating a plurality of pieces of image data from the plurality of three dimensional data sets (see ¶¶ 161, 163-164: plurality of images of multiple sections); performing a first registration between the plurality of pieces of image data by applying an image correlation calculation to each of a plurality of overlap regions in the plurality of pieces of image data (see ¶¶ 161, 163-164: registration of overlapping portions by correlation); and composing the plurality of pieces of image data based on a result of the first registration (see ¶¶ 161, 163-164: constructing a larger image).
With regard to claim 2, Srinivasan et al. teach wherein for a first image data and a second image data that include mutual overlap regions, the image correlation calculation calculates at least one of a translation amount and a rotation amount between the overlap region in the first image data and the overlap region in the second image data (see ¶ 164: registration of overlapping regions, translation and rotation).
With regard to claim 4, Srinivasan teach preparing a front image of the sample and2Docket No. 14663US01Preliminary Amendment performing a second registration between the plurality of pieces of image data based on the front image prior to the first registration (see fig. 20-21: registered to the retina scan and then to each other).
With regard to claim 5, see discussion of claim 1. 
With regard to claim 6, Srinivasan et al. teach designating an imaging region in the sample; and setting a plurality of target regions to include the imaging region, wherein the plurality of three dimensional data sets is acquired by sequentially applying an OCT scan to the plurality of target regions (see fig. 21, ¶¶ 161, 163-164: multiple sections or target regions of the total scan field or imaging region implicitly acquired sequentially).
With regard to claim 7, Srinivasan et al. teach acquiring two three dimensional data sets by applying OCT scans to two target regions of the plurality of target regions; generating two pieces of image data from the two three dimensional data sets (see fig. 21, ¶ 161: acquiring two or more scans of the multiple sections or target regions and generating images of the multiple sections); 3Docket No. 14663US01Preliminary Amendmentevaluating an overlap region of the two pieces of image data (see ¶ 164: evaluating overlap regions) ; and applying the first registration to at least the two pieces of image data, or applying another OCT scan to at least one of the two target regions, depending on a result of the evaluation (see ¶¶ 163-164: applying registration).
With regard to claim 9, Srinivasan et al. teach preparing a front image of the sample; and changing at least one of the two target regions based on the front image, wherein the another OCT scan is applied to a changed target region (see fig. 20-21, ¶¶ 163-164:registered to the retina scan and then to each other; position of successive scan regions changed or corrected).
With regard to claim 10, Srinivasan et al. teach further comprising extracting partial image data corresponding to the imaging region from composite image data obtained by composing the plurality of pieces of image data (see ¶¶ 163-164: partial or overlapping image data).
With regard to claim 11, Srinivasan et al. teach further comprising extracting a partial image data group corresponding to the imaging region from the plurality of pieces of image data based on the result of the first registration, and composing the partial image data group (see ¶¶ 163-164: partial image data or overlapping regions of the multiple sections/pieces of images based on registration).
With regard to claim 12, Srinivasan et al. teach wherein for a first image data and a second image data that include mutual overlap regions, the image correlation 4Docket No. 14663US01 Preliminary Amendment calculation calculates at least one of a translation amount and a rotation amount between the overlap region in the first image data and the overlap region in the second image data (see ¶¶ 164: registration of overlapping regions include rotation and translation).
With regard to claim 14, see discussion of claim 1. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan et al. and further in view of Shibutani et al.2
With regard to claim 3, Srinivasan et al. fail to explicitly teach wherein the image correlation calculation includes a phase only correlation calculation, however Shibutani et al. teach the missing feature (see ¶¶ 113-114: phase only correlation). One skilled in the art before the effective filing date would have found it obvious to combine the teachings to arrive at the claimed invention by substituting the correlation method in Srinivasan et al. with the phase only correlation as taught by Shibutani et al. for registration of overlapping images, yielding predictable and enhanced results. 
With regard to claim 13, see discussion of claim 3. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan et al.
With regard to claim 8, Srinivasan et al. fail to explicitly teach further comprising changing at least one of the two target regions based on the result of the evaluation, wherein the another OCT scan is applied to a changed target region, however Examiner takes Official Notice to the fact that changing or adjusting the scanned region is well known in the art before the effective filing date and would have been obvious to incorporate known teachings into the configuration of Srinivasan et al. yielding predictable and enhanced results, particularly when the initial scan does not satisfactory capture the region of interest. 
Relevant Prior Art
US 2013/0301001 teaches registering image data to a front image. See ¶¶ 37, 39.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVINASH YENTRAPATI whose telephone number is (571)270-7982.  The examiner can normally be reached on 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AVINASH YENTRAPATI/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        





    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 US Publication No. 2011/0134394.
        2 US Publication No. 2016/0198940.